Citation Nr: 0609024	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-05 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected lumbosacral strain and mechanical 
low back pain.  

2.  Entitlement to an initial compensable rating for service-
connected gastrointestinal problems secondary to the service-
connected lumbosacral strain and low back pain.  



WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from Jun 1984 to April 
1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO decision that granted service 
connection and assigned a 10 percent disability rating for 
lumbosacral strain and low back pain, effective on February 
25, 1997.  

Accordingly, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In January 2004, the veteran was granted secondary service 
connection and assigned a noncompensable rating for 
gastrointestinal problems.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a personal hearing held in July 2005.  

The issue of an initial compensable rating for the service-
connected gastrointestinal disability is addressed in the 
REMAND portion of this document.  

This matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The service-connected lumbar spine disability is shown to 
be productive of a level of impairment that more nearly 
approximates that of moderate functional loss due to pain 
limitation of motion; neither severe lumbosacral strain nor 
functional loss consistent with ankylosis or limitation of 
flexion to greater than 30 degrees is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 20 
percent for the service-connected lumbosacral strain and 
mechanical low back pain have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20 (2005); 
38 C.F.R. § 4.71a including Diagnostic Code 5295 (prior to 
September 23, 2002); 38 C.F.R. § 4.71a including Diagnostic 
Code 5293 (effective on September 23, 2002 to September 25, 
2003); 38 C.F.R. § 4.71a including Diagnostic Code 5243 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  VCAA also contains provisions 
regarding the scope of notice to which those seeking VA 
benefits are entitled.  38 U.S.C.A. § 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
and the Board notes that the veteran testimony at a personal 
hearing held in July 2005.  

Further, by the July 2001 and January 2004 letters, the 
January 2004 Statement of the Case, and the February 2005 
Supplemental Statement of the Case, he and his representative 
have been notified of the evidence needed to establish the 
benefit sought, and he has been advised regarding her and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on Factual Background with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  


Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The regulations provide that when a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  Effective on September 
23, 2002, VA revised the criteria for diagnosing and 
evaluating intervertebral disc syndrome, Diagnostic Code 
5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective on 
September 26, 2003, VA revised the criteria for evaluating 
general diseases and injuries of the spine.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003. 

However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2004); VAOGCPREC. 3-2000 (April 10, 2000).  

The Board will therefore evaluate the veteran's service-
connected lumbar spine disability under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005); VAOPGCPREC. 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).  

The former version of Diagnostic Code 5292 (spine, limitation 
of motion of, lumbar) provided the following levels of 
disability: 40 percent for severe; 20 percent for moderate; 
10 percent for slight.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2005).

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  

A 40 percent rating was provided for severe; recurring 
attacks with little intermittent relief.  Moderate; recurring 
attacks were provided a 20 percent rating and mild attacks 
were given a 10 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).  

Diagnostic Code 5293, effective on September 23, 2002 to 
September 25, 2003, provides the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes was as follows: 60 percent with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months; 40 percent with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; 20 
percent with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; 10 percent with incapacitating episodes having a 
total duration of 10 at least one week but less than 2 weeks 
during the past 12 months.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (from September 23, 2002 to September 
25, 2003).  

Under former Diagnostic Code 5295 (lumbosacral strain), the 
following levels of disability are included. 40 percent for 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; 20 percent with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; 10 percent with characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows: (For 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes): With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease. 100 percent for unfavorable ankylosis of the entire 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; 

40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;  

30 percent for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;  

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;  

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
Diagnostic Code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

The 2002-3 version of the rating criteria specifically 
applicable to intervertebral disc syndrome was essentially 
unchanged, although renumbered, when the new rating formula 
for rating disabilities of the spine became effective 
September 26, 2003.  The current schedule for evaluating 
intervertebral disc syndrome provides the following:  
Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes: 60 percent with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months; 40 percent with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; 20 percent with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; 10 
percent with incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  

Under Diagnostic Code 5295, a 40 percent disability 
evaluation was warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Effective on September 26,2003, Diagnostic Code 5295 was 
renumbered and revised at 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  Under that Diagnostic Code, lumbosacral strain is to 
be evaluated either under the new general rating formula for 
diseases and injuries of the spine.  



Analysis

In an October 2002 RO decision, the veteran's service-
connected low back disability was rated was rated 10 percent 
disabling, effective from February 25, 1997, under the 
provisions of 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5295 
for lumbosacaral strain.  

The veteran appealed the October 2002 RO decision and the RO 
continued the 10 percent rating.  The veteran continues his 
appeal for a higher initial rating.    

The VA outpatient treatment and private medical records dated 
from 1997 to 2003 reflect general complaints of chronic low 
back pain with no incontinence and occasional complaints of 
radiating pain into the legs.  

The veteran underwent physical therapy at VA and reported 
little relief of back pain from use of a back brace and pain 
medications.  Neurological examinations referenced in the VA 
medical records consistently show intact bilateral reflexes 
with normal sensory function and muscle strength in the lower 
extremities.  

In a March 2002 VA magnetic resonance image (MRI) scan, the 
examiner noted narrowed disc spaces at L1-2 and L2-3 with no 
evidence of disc herniation or spinal stenosis.  Degenerative 
changes of the articular facets with mild hypertrophy were 
noted.  The examiner's diagnosis was that of mild 
degenerative changes in the lumbar spine.  

In a February 1998 VA radiology report, the examiner noted a 
normal lumbar spine study with no spondylolisthesis or 
spondylosis.  Minimal scoliosis was seen on x-rays dated in 
October 1997.  

In VA radiology reports dated in April 1999 and May 2002, the 
examiners consistently noted that vertebral body height, 
intervertebral disc space height, and alignment in the lumbar 
spine were well maintained.  No fractures or dislocations 
were seen.  In April 1999, the examiner noted a spina bifida 
occulta of S1.  

In a letter dated in August 2001, the veteran's VA physician 
reported the veteran's difficulty with constant back pan with 
occasional worsening and radiation into the right leg with 
tingling and numbness.  

In June 2002, the veteran reported a stiff and painful neck 
without neurological symptoms following a whiplash injury 
sustained in a rear-end motor vehicle accident.  

The Board has considered the veteran's claim for an initial 
rating in excess of 10 percent under all applicable low back 
codes.  Diagnostic Code 5292 rates lumbar spine disabilities 
based on limitation of motion.  

Based on the most recent VA spine examination report, the 
veteran had no pain or muscle spasm on movement.  The veteran 
had flexion from 0 to 85 degrees and extension from 0 to 25 
degrees with no pain.  See 38 C.F.R. § 4.6.  

While the examiner noted that pain was the primary DeLuca 
factor with some mild lack of endurance, the examiner found 
that this reflected no change in the veteran's low back 
condition.  

However, the Board finds that the veteran is entitled to a 
rating of 20 percent on the basis of functional loss due to 
pain.  

In the present case, it should also be noted that, when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In the January 2004 examination report, the examiner 
indicated that while pain was the primary DeLuca factor, 
there was no pain observed throughout range of motion.  No 
additional loss of range of motion due to pain, fatigue, 
weakness, or incoordination was noted.   While some mild lack 
of endurance was observed on physical examination, there were 
no symptoms such as incoordination shown.  

In this regard, the May 2002 VA examiner noted that the 
veteran had a mild low back disability with normal range of 
motion and strength with no fatigability, lack of endurance 
or incoordination during times of flare-ups.  

However, the January 2004 VA examiner opined that the range 
of motion "worsened only 10 percent during times of flare-
up."  

As such, the service-connected condition is shown to be 
productive of a disability picture that is more nearly 
approximates that of moderate functional limitation due to 
pain.  

The Board has considered whether a separate rating is 
warranted since September 2002 under the provisions of 38 
C.F.R. § 4.121a, Diagnostic Code 8520 (2005) as analogous to 
impairment of the sciatic nerve.  

However, the Board notes that the record reflects no evidence 
of neurological symptoms other than the veteran's complaints 
of radiating back pain into the lower extremities.  

VA spine examination reports consistently show normal 
strength in the lower extremities including the iliopsoas, 
quadriceps, hamstrings, plantar flexors, and dorsiflexors 
with no muscular, postural, or reflex abnormalities noted.  
On the most recent VA examination, the veteran showed no 
signs of peripheral nerve involvement with normal lower 
extremities.  

Turning to the rating criteria for intervertebral disc 
syndrome, the Board notes that the veteran has never been 
diagnosed with this disorder.  In VA spine examination 
reports dated August 1999, May 2002, and January 2004, the 
veteran was not found to have any signs of intervertebral 
disc syndrome or sciatic irritation.  

The May 2002 VA examiner reported x-ray evidence of mild 
thoracic scoliosis, but found it to be a congenital issue in 
an otherwise normal lumbar spine.  As such, under the old 
Diagnostic Code 5293 for intervertebral disc syndrome, as it 
existed prior to September 23, 2002, and in its revised form 
as it existed until September 25, 2003, an initial rating in 
excess for 10 percent evaluation would not be warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002).  

As noted, the veteran's service-connected disability has been 
rated as 10 percent disabling, effective from the date of his 
reopened claim, February 25, 1997.  

Turning to the most recent version of the spine regulations, 
the Board finds under the General Rating Formula, an 
increased rating also is not assignable.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 (vertebral fracture or 
dislocation), 5236 (sacroiliac injury and weakness), 
5237(lumbosacral or cervical strain),  5238 (spinal 
stenosis), 5239 (spondylolisthesis or segmental instability), 
5240 (ankylosing spondylitis), 5241 (spinal fusion), 5242 
(degenerative arthritis of the spine) (see also diagnostic 
code 5003).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5242 (2004).  

Under those criteria, a 20 percent evaluation would require 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

In the veteran's most recent VA examination report, the 
examiner noted that the veteran demonstrated lumbar spine 
flexion of 85 degrees without muscle spasm, guarding, 
reversed lordosis, or abnormal kyphosis.  

The X-ray studies of the lumbosacral spine were within normal 
limits with no sign of degenerative joint disease.  As such, 
an evaluation higher than 20 percent under the General Rating 
Formula cannot be granted.  



ORDER

An increased, initial rating of 20 percent for the service-
connected lumbar spine disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



REMAND

The veteran seeks a compensable rating for his service-
connected gastrointestinal disability.  

Given that the veteran seeks an initial compensable rating 
for his service-connected disability, and the evidence of 
record is insufficient to fairly decide the veteran's claims, 
further development of this claim is warranted.  

The RO should ascertain whether there are any outstanding 
treatment records that have not been associated with the 
veteran's claims folder that reflect ongoing recent 
treatment.  VA is obligated to obtain relevant treatment 
records.  38 U.S.C.A. § 5103A(b),(c) (West Supp. 2005).  

The veteran has testified that his GERD symptoms such as acid 
reflux, acidic taste in the mouth, and regurgitation 
warranted a compensable disability rating.  He reported 
ongoing treatment at VA for this condition.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran to ask to identify 
all health care providers that have 
treated him for his GERD from 2003 to the 
present, then obtain complete records of 
such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain any reports (not 
already of record) of VA treatment for 
the disability at issue.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected GERD 
disability.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiners should describe all symptoms of 
the veteran's gastrointestinal and/or 
hernia disabilities.  The examiner is 
requested to identify the presence, degree 
and frequency (or absence) of each of the 
following: pain, vomiting, weight loss 
(number of pounds over a specified time 
period), hematemesis, melena, anemia, 
epigastric distress, dysphagia, pyrosis, 
regurgitation, or substernal or arm or 
shoulder pain.  The examiner is requested 
to identify any other symptom combinations 
attributable to GERD and state whether and 
to what degree such are productive of 
impairment to the veteran's overall 
health.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


